Citation Nr: 1612353	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, to include as due to asbestos exposure.

2.  Entitlement to service connection for residuals of prostate cancer, status post radical prostatectomy, to include as due to asbestos exposure.

3.  Entitlement to service connection for low back disability characterized as low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's service connection claims.

The Veteran and his friend testified before the undersigned at a Board hearing in February 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the February 2016 Board hearing, the Veteran reported that he was regularly treated by his private physician for his low back disability.  The most recent private treatments of record are dated in September 2010.  However, at the Board hearing, the Veteran stated that he had received treatment for his back condition since that time.  On remand, outstanding private treatment records must be obtained.

Additionally, a review of the appellant's service treatment records (STRs) demonstrates that he was treated for low back pain during service.  While a low back disability was not noted at the time of the military entrance examination in March 1954, in an orthopedic treatment record dated in October 1954, the Veteran reported that he injured his back 3 years prior.  Following treatment, the appellant was diagnosed with chronic low back strain.  Additional complaints of and treatment for back pain were made documented in STRs dated in July 1954, October 1954 and July 1955.  The Board notes that the Veteran has not been afforded a VA examination in conjunction with his low back disability claim.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran contends that his prostate cancer and colon cancer are due to asbestos exposure during military service.  He provided articles to support his contentions.  As the Veteran asserts that his residuals of prostate and colon cancer are related to in-service asbestos exposure and has provided literature to support his assertions, the Board finds that he should be scheduled for a VA examination and an etiological opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical treatment for his low back disability since September 2010 and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Schedule the Veteran for a VA examination to determine the etiology of any low back disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all low back disabilities found on examination.  Thereafter, the examiner should provide an opinion to the following:

a.  Did any diagnosed low back disability clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.

b.  If a low back disability is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disability was NOT permanently worsened during service beyond its natural progress?

c.  If either question above is answered in the negative, then is it at least as likely as not (a 50 percent probability or greater) that any low back disability is otherwise related to military service?

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner must discuss service treatment records noting treatment for low back pain.

The examiner must also discuss the lay statements of record.

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed residuals of prostate and colon cancer.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all residuals of prostate and colon cancer found on examination.  Thereafter, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that any residual of prostate cancer is related to military service, to include asbestos exposure?

b.  Is it at least as likely as not (a 50 percent probability or greater) that any residual of colon cancer is related to military service, to include asbestos exposure?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner must discuss the articles provided by the Veteran discussing the relationship between asbestos exposure and prostate and colon cancer.

The examiner must also discuss the lay statements of record.

4.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




